Citation Nr: 0508974	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  01-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an effective date prior to December 18, 
1997, for the grant of service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD and 
assigned a 30 percent rating for the disorder, effective 
December 18, 1997.  The veteran perfected an appeal of the 
effective date assigned for the grant of service connection 
and the rating assigned for PTSD, including the failure to 
grant a total rating based on unemployability.

In conjunction with his appeal, in a November 1999 rating 
decision the RO increased the rating for PTSD from 30 to 
50 percent, effective in March 1999.  The veteran has 
continued to assert that he is entitled to a total rating for 
the psychiatric disorder.  The Board finds, therefore, that 
the issue of the rating assigned for PTSD remains in 
contention.

The Board notes that, subsequent to the May 2004 supplemental 
statement of the case, the veteran submitted additional 
evidence in support of his appeal of the assigned rating and 
the effective date for the grant of service connection.  He 
has, however, waived his right to have this evidence 
considered by the RO in the first instance.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (the Board does not have 
authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2004), as amended by Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects, 69 
Fed. Reg. 53,807 (Sept. 3, 2004).  The Board finds, 
therefore, that it can adjudicate the veteran's appeal 
without remanding the case to the RO.

In an April 2002 rating decision the RO denied entitlement to 
service connection for hearing loss and tinnitus.  The 
veteran submitted a notice of disagreement with that 
decision, and the RO issued a statement of the case in April 
2003.  The veteran did not, however, submit a substantive 
appeal following the issuance of the statement of the case, 
and in a July 2003 statement he withdrew his appeal on that 
issue.  The Board finds, therefore, that the issue of 
entitlement to service connection for hearing loss and 
tinnitus is not within its jurisdiction.


FINDINGS OF FACT

1.  The evidence shows that the manifestations of PTSD result 
in total occupational and social impairment due to grossly 
inappropriate behavior, persistent danger of hurting others, 
and the intermittent inability to perform the activities of 
daily living.

2.  The RO denied entitlement to service connection for PTSD 
in November 1994.  The veteran was notified of the November 
1994 decision and did not appeal, and the November 1994 
decision is final.

3.  Following the November 1994 decision, the veteran did not 
again claim entitlement to service connection for PTSD until 
February 28, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  Because the Board has awarded a 100 percent schedular 
rating for PTSD, the veteran's claim for a total disability 
rating based on individual unemployability is moot.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2004).

3.  The criteria for entitlement to an effective date of 
February 28, 1996, for the grant of service connection for 
PTSD are met.  Entitlement to an effective date prior to 
February 28, 1996, is not shown as a matter of law.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. §§ 5101, 5110(a) 
(West 2002); 38 C.F.R. § 20.1103 (1994); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
disability rating for PTSD because he is unable to work due 
to that disability.  He also contends that he is entitled to 
an effective date in March 1994 for the award of service 
connection for PTSD because that is when he initially claimed 
entitlement to service connection for that disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was pending at the 
RO in November 2000.  The veteran has not, however, been 
provided a VCAA notice regarding the evidence needed to 
establish entitlement to a higher rating for PTSD or an 
earlier effective date for the grant of service connection.

Regarding the claim for a higher rating, compliance with the 
VCAA is not required if failure to provide the notice is not 
prejudicial to the veteran.  As will be shown below, the 
Board is granting a 100 percent schedular rating for PTSD.  
The veteran has not, therefore, been prejudiced by the RO's 
failure to notify him of the evidence needed to substantiate 
his claim.

Regarding the appeal of the effective date assigned for the 
grant of service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
comply with the VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide a VCAA 
notice if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per 
curium).  As discussed below, the Board has determined that 
the veteran is not entitled to an effective date in March 
1994 as a matter of law.  The Board has awarded an effective 
date of February 28, 1996, the earliest possible effective 
date for the grant of service connection, which decision is 
fully favorable to the veteran.  The Board finds, therefore, 
that failure to provide him a VCAA notice is not prejudicial 
to his appeal.

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's VA treatment records, and 
provided him VA psychiatric examinations in November 1998, 
August 1999, and July 2000.  The RO requested a copy of his 
claims file from the Social Security Administration (SSA), 
but was notified by that agency that the file could not be 
located.  The veteran presented hearing testimony before the 
RO's Decision Review Officer in April 2000, and before the 
undersigned in January 2005.  He has been accorded the 
opportunity to present evidence and argument, and has done 
so.  He has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that, given the disposition of his 
appeal, no additional development is warranted.

Increased Rating for PTSD

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2004).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran presented a copy of the notice he received from 
the SSA showing that he was found to be disabled in November 
1993.  He also presented another letter from the SSA 
indicating that he was found to be disabled due to PTSD, 
which decision was based on his VA treatment records.  In 
addition, his premiums for National Service Life Insurance 
were waived in September 2004 because he was found to be 
totally disabled.  In his July 1999 claim for a total rating 
based on individual unemployability he reported having last 
worked in 1989 due to his disability.

The veteran submitted a copy of the April 1994 report 
prepared by his VA psychiatrist for support of his claim for 
SSA disability benefits.  The psychiatrist stated that the 
veteran's symptoms included frequent, severe nightmares; 
intrusive memories of the war; insomnia; irritability with 
violent tendencies; depression; and social withdrawal.  The 
psychiatrist provided the opinion that the veteran was too 
depressed and potentially explosive to function in a work 
setting.

The examiner in November 1998 found that the symptoms of PTSD 
included persistent nightmares, which caused a chronic sleep 
disturbance; flashbacks; anxiety; vivid, intrusive memories 
of events that happened in Vietnam; and panic attacks.  The 
panic attacks occurred from once or twice a week to once a 
month.  He experienced chronic depression with extensive 
guilt, periods of hopelessness, and passive suicidal 
thoughts.  He denied ever attempting suicide.  He also 
attributed the end of his marriage to his PTSD symptoms.  He 
had been in several fights and had had at least 35 jobs 
during his lifetime.  In addition, he consumed about one pint 
of hard liquor a day.

On examination he was casually but appropriately dressed.  
His affect was slightly constricted; his mood was depressed 
and anxious; his thoughts were circumstantial; and he had 
periodic feelings of paranoia, which the examiner found could 
be indicative of hypervigilance.  He did not have any actual 
hallucinations, but experienced an illusion of enemies being 
in the woods near where he lived.  He had no suicidal or 
homicidal ideation and his remote memory was grossly intact, 
but his short-term recall was impaired.  His concentration 
was also impaired, his judgment was fair to good, and his 
insight was fair.  The examination resulted in a diagnosis of 
PTSD and a personality disorder not otherwise specified.  The 
examiner assessed the occupational and social impairment due 
to PTSD by assigning a global assessment of functioning (GAF) 
score of 55, which represents moderate impairment.  

During the August 1999 examination the veteran described 
virtually the same symptoms, and added the inability to form 
close personal relationships, to get any pleasure from 
recreational activities, and feeling constant apprehension.  
He had moved from New York City to rural Pennsylvania in 
order to avoid people and stressful situations.  He had no 
hobbies, recreation, or friends.  He spent nearly all his 
time in the family home, was divorced from his first wife due 
to his behavioral problems, and then lived with his second 
wife and her two children.  On examination he was obviously 
depressed, apprehensive, and anxious.  The examiner assigned 
a GAF score of 40, which is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., a depressed man avoids friends, 
neglects family, and is unable to work).  Cathell v. Brown, 8 
Vet. App. 539, 541-42 (1996).

In the April 2000 hearing the veteran testified that he and 
his family lived in the mountains, that he had no friends, 
and that he did not interact with people.  He rarely left 
home and was unable to tolerate crowds of people.  He 
sometimes slept three to four hours a night, and at other 
times did not sleep at all.  He experienced flashbacks and 
saw "things in the bushes."  He received medication from 
the VA medical center (MC) for his symptoms.  His wife 
testified that he was very moody, and that they did not 
socialize because of his behavior.

In an August 2000 statement the veteran reported that he was 
unable to function by himself due to difficulty understanding 
and impaired memory.  He also reported that he was having 
family problems, that he had mood swings and suicidal 
thinking, and that he continued to see North Vietnamese 
soldiers in the woods surrounding his house.  He continued to 
experience panic attacks, depression, and anxiety; had no 
friends; and did not leave the house, except to go to the 
doctor.  He also experienced unprovoked irritability with 
periods of violence and disorientation.

During the July 2000 examination the veteran reported having 
nightmares two or three times a week, from which he awoke 
crying and anxious.  He described two of the dreams, one of 
which involved his radioman being shot in the head and the 
second involved a soldier he commanded ignoring his order and 
being shot.  He also experienced constant daytime intrusive 
thoughts about the war, and was unable to be involved in any 
activity.  He had flashbacks in which he saw North Vietnamese 
soldiers in the woods near his home.  He was isolated even 
from his family, in that he went alone into the woods.  He 
slept only four to five hours, with medication.  He was so 
irritable that he could not make conversation, even with his 
spouse, and for that reason avoided all contacts, even with 
his family.  He was unable to tolerate crowds, and became 
anxious just coming to the examination.  He had no interests 
or activities, did not think he had any future, and felt like 
he was on the wrong planet.  Based on the results of the 
examination, the examiner provided a GAF score of 40.

The VA treatment records disclose that he continued to 
receive medication for PTSD, with GAF scores that ranged from 
45 to 60.  Those records do not, however, describe the 
occupational and social impairment due to PTSD.  In a 
November 2002 report his treating psychiatrist provided the 
opinion that he was unemployable due to his psychological and 
medical problems, which included PTSD, diabetes mellitus (for 
which service connection has been established), hypertension, 
and hypertrophy of the prostate.  Additional evidence shows 
that his second marriage ended, and that he became homeless 
in November 2002.

Resolving all doubt in favor of the veteran, the Board finds 
that the symptoms documented in the VA examinations 
demonstrate that the veteran is totally occupationally and 
socially impaired due to PTSD.  The intrusive memories 
represent gross impairment in thought processes or 
communication.  The flashbacks that he experiences of seeing 
North Vietnamese soldiers near his home are indicative of 
persistent delusions or hallucinations.  His isolation, even 
from members of his family, represents grossly inappropriate 
behavior.  The Board finds, therefore, that the criteria for 
a 100 percent schedular rating for PTSD are met.

Because the Board has determined that the criteria for a 
100 percent schedular rating are met, the veteran's claim for 
a total disability rating based on individual unemployability 
is moot.  38 U.S.C.A. § 7104 (West 2002); Herlehy v. 
Principi, 15 Vet. App. 33 (2001) (per curium) (a claim for a 
total disability rating based on individual unemployability 
becomes moot if the veteran is awarded a 100 percent 
schedular rating); 38 C.F.R. § 20.101 (2004).

Earlier Effective Date

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, different rules apply if the newly submitted 
evidence consists of service department records.  If the 
evidence is other than service department records, and that 
evidence is received within the appeals period or prior to 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  If the evidence 
other than service department records is received after a 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).



Factual and Procedural Background

In a July 1983 administrative decision the RO determined that 
the veteran's military service did not constitute active duty 
for VA benefit purposes because he was discharged from 
service under other than honorable conditions as a result of 
unauthorized absences for a period in excess of 180 days.  
The evidence of record at that time did not present any 
compelling reasons for the prolonged unauthorized absence to 
remove the bar to benefits.  See 38 C.F.R. § 3.12(c) (2004).  
The veteran had stated that he had gone absence without leave 
(AWOL) because his mother and wife were ill, and he wanted to 
be at home with them.  The veteran was notified of the July 
1983 decision and did not appeal, and that decision was 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1983).

In September 1988 the veteran claimed entitlement to service 
connection for other disabilities, but made no reference to a 
psychiatric impairment.  The RO denied that claim in April 
1989 on the basis that the character of his discharge from 
service barred the payment of VA benefits.  The veteran 
attempted to submit a notice of disagreement with that 
decision in March 1990, but the RO informed him that the 
character of his discharge was determined in July 1983 and 
that his March 1990 statement was not a timely notice of 
disagreement with that decision.  The RO also informed him 
that in order to be eligible for VA benefits he had to submit 
new and material evidence showing that the character of his 
discharge did not bar his eligibility for benefits.

The veteran submitted a notice of disagreement on the 
timeliness issue, and the RO issued a statement of the case 
in November 1990.  The veteran did not, however, submit a 
substantive appeal following the issuance of the statement of 
the case.  38 U.S.C. § 4005 (1988); Roy v. Brown, 5 Vet. App. 
554 (1993) (although a notice of disagreement was timely 
filed, the appeal is not perfected if the veteran did not 
file a timely substantive appeal).

The veteran initially claimed entitlement to service 
connection for PTSD in March 1994.  The RO denied that claim 
in November 1994 on the basis that the character of his 
discharge from service was a bar to eligibility for VA 
benefits.  The RO informed him that the evidence he had 
submitted in conjunction with the March 1994 claim, that 
being his discharge certificate, was not new and material 
because it was cumulative and redundant of the evidence 
considered by the RO in the July 1983 administrative 
decision.  The veteran was notified of the November 1994 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1994).  

The Board notes that, in a statement received at the RO in 
October 1994, the veteran requested a hearing in order to 
"submit additional evidence which would be of great 
importance in [his] case."  He did not submit any evidence 
with the statement.  The November 1994 decision was issued 
prior to the hearing being scheduled.  The requested hearing 
was subsequently scheduled, however, to be held in December 
1994.  On the day of the hearing, the veteran submitted a 
written request to cancel the hearing.  Any procedural 
anomaly caused by the RO's denial of the request to reopen 
before providing the veteran the opportunity to present 
evidence at a hearing was, therefore, cured by the scheduling 
of the hearing in December 1994.  See 38 C.F.R. § 3.103(c) 
(2004).

In December 1994 the veteran asked for a copy of his service 
medical records, and reported that he was applying to the 
Navy Board of Corrections to have his discharge upgraded.  
Those records were provided to him in January 1995.  

In a statement received on February 28, 1996, the veteran 
stated that he was "looking for one thing.  That is to have 
my hearing with the [Naval] Discharge Review Board (NDRB), so 
that they may remove this 'bar' (bar from benefits) from my 
discharge and I may receive my full benefits from [VA] . . . 
."  With that statement he included a lengthy description of 
the events that he experienced in Vietnam, and the problems 
that occurred when he returned from Vietnam, for which he had 
gone AWOL.

In a statement received at the RO on December 18, 1997, the 
veteran reported that the Navy Board of Corrections had 
denied his request to upgrade the character of his discharge.  
He noted that, as he had been previously informed, VA had the 
final authority to determine whether the character of his 
discharge was a bar to benefits.  He asserted that he was 
submitting new and material evidence to reopen his claim for 
VA benefits.  He contended that he had been suffering from 
PTSD when he had gone AWOL, and he submitted two medical 
reports in support of that contention.  

In one October 1997 report a VA psychiatrist stated that the 
veteran, who had served in combat, had been treated for PTSD 
from December 1993 to July 1994.  The psychiatrist also 
stated that the veteran had seen significant combat in 
Vietnam (which is corroborated by his service records), 
following which he suffered the typical symptoms of PTSD.  In 
the second October 1997 report a private psychiatrist stated 
that the veteran demonstrated psychiatric symptoms related to 
his military service from 1983 to 1986.

Based on the evidence described above, in a May 1998 
administrative decision the RO determined that the veteran 
had presented new and material evidence pertaining to the 
character of his discharge from service.  The RO found that 
he had submitted evidence of compelling circumstances to 
warrant having been AWOL in excess of 180 days.  That 
evidence consisted primarily of the February 1996 description 
of his significant combat experiences in Vietnam.  The RO 
determined that, due to those hardships, the veteran was 
unable to adapt to military life on leaving Vietnam, which 
directly contributed to his prolonged absences.  In 
accordance with 38 C.F.R. § 3.12(c), therefore, his discharge 
under honorable conditions for being AWOL in excess of 
180 days was not a bar to VA benefits.

Following the development of additional evidence, in the 
December 1998 rating decision here on appeal the RO awarded 
service connection for PTSD, effective December 18, 1997.



Analysis

The veteran contends that he is entitled to an effective date 
in March 1994 for the grant of service connection for PTSD 
because he then initially claimed entitlement to that 
benefit.  The March 1994 claim was, however, finally denied 
by the RO in November 1994.  Because the November 1994 
decision is final, the March 1994 claim is no longer viable 
and an effective date based on any claim submitted prior to 
November 1994 is precluded as a matter of law.

The December 1994 statement cannot constitute a claim for 
service connection for PTSD because the veteran did not 
express any intent to claim entitlement to service 
connection.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993) (in 
order to constitute an informal claim under 38 C.F.R. 
§ 3.155(a), the document must identify the benefit being 
sought).  He merely requested a copy of his service medical 
records in order to support his claim to the Navy Discharge 
Review Board to have the character of his discharge upgraded.

The United States Court of Appeals for the Federal Circuit 
has held that VA is required to "give a sympathetic reading 
to the veteran's filings by 'determin[ing] all potential 
claims raised by the evidence, applying all relevant laws and 
regulations.'"  In doing so VA must interpret any ambiguity 
in the veteran's statements in his favor.  Moody v. Principi, 
360 F.3d 1306, 1310 (Fed. Cir. 2004), citing Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The 
statement received from the veteran on February 28, 1996, is 
ambiguous as to whether he intended to claim entitlement to 
service connection for PTSD.  By interpreting that ambiguity 
in his favor, the Board finds that his February 1996 
statement constituted a claim for service connection for 
PTSD.

In determining the effective date based on the receipt of new 
and material evidence, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q) (2004).  
Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the veteran served 
in combat, the evidence of combat service is sufficient 
evidence of an in-service stressor having occurred.  
38 C.F.R. § 3.304(f) (2004).

The VA psychiatrist stated in his October 1997 report that 
the veteran had PTSD that was related to his Vietnam service 
as early as December 1993.  His discharge certificate shows 
that he served in combat in Vietnam, in that he was awarded 
the Combat Action Ribbon.  The criteria for entitlement to 
service connection for PTSD were, therefore, met in February 
1996.  The Board finds, therefore, that the veteran is 
entitled to an effective date of February 28, 1996, for the 
grant of service connection for PTSD, which is the later of 
the date of claim or the date entitlement arose.


ORDER

A 100 percent schedular disability rating for PTSD is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.

An effective date of February 28, 1996, is awarded for the 
grant of service connection for PTSD.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


